Citation Nr: 1424707	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  06-37 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the overpayment of compensation benefits was properly created. 

2.  Entitlement to waiver of the recovery of an overpayment of VA compensation benefits in the amount of $63,749.21.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1986 to January 1995. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and from a January 2006 decision of the Committee on Waivers and Compromises (Committee) in Buffalo, New York.  In March 2010 the Veteran testified at an RO hearing.  

The Board notes that additional evidence submitted by the Veteran in January 2011 is not pertinent as to whether the overpayment was properly created, and RO review of this evidence prior to adjudication by the Board of the question of creation is not necessary. 

In a May 2011 decision the Board found that the overpayment of compensation benefits was properly created, but remanded the issue of whether the Veteran was entitled to a waiver of the recovery of the overpayment.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, which in turn, partially vacated the Board's decision with respect to the issue of whether the overpayment of compensation benefits was properly created, and remanded the case back to the Board to incorporate additional argument into its reasons and bases.  Specifically the Court wanted the Board to explain how 38 C.F.R. § 3.350 applied to the Veteran's case and reduction of payment of benefits for incarcerated veterans, given that the latter applied to discontinuing payments, and the former governed effective dates for discontinuing entitlement to compensation.  See U.S. Court of Appeals for Veterans Claims opinion, dated February 27, 2013, pp. 12-13.  The Court also wanted the Board to address the Veteran's argument at the RO hearing that had she been able to attend a hearing during the time she was incarcerated she would have notified VA of the overpayment.  Id. at 13.  The issue of entitlement to waiver was not addressed as the Board had not yet made a decision with respect to that matter.  

The Veteran testified at a Board video conference hearing at the RO in March 2014 before the undersigned Veterans Law Judge.  The case is now ready for appellate review.

The issue of entitlement to a waiver of recovery of the recovery of an overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  The Veteran has had a 100 percent rating based on individual unemployability in effect since November 1996 and she was incarcerated for a felony from November 12, 2002, to November 13, 2008. 

2.  From January 12, 2003, until November 13, 2008, the Veteran was only entitled to compensation at a 10 percent rate. 

3.  An overpayment was properly created from January 12, 2003, until the Veteran's 100 percent rating was reduced to 10 percent during her incarceration. 

4.  At the time the funds were deposited into the Veteran's account, she was aware that she was not legally entitled to the amount of funds deposited.


CONCLUSION OF LAW

The RO properly assigned the Veteran compensation at the 10 percent rate since January 12, 2003, due to incarceration for a felony and the overpayment was properly created. 38 U.S.C.A. § 5313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.660, 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of her challenge to the validity of the debt in question, to include multiple written arguments and personal testimony. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302  (West 2002); 38 C.F.R. § 1.962 (2013).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if she was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits. 

Governing law provides, in pertinent part, that a VA beneficiary who is incarcerated for a period in excess of sixty days for conviction of a felony shall not be paid compensation in excess of a specified amount for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  In the case of a veteran with service-connected disability rated at 20 percent or greater, compensation during incarceration is payable at the rate of 10 percent pursuant to 38 U.S.C.A. § 1114(a). 38 C.F.R. § 3.665(d)(1). 

A July 1997 rating decision granted the Veteran a total rating based upon individual unemployability due to service-connected disability (TDIU). 

In September 2003 the RO conducted a computer cross-match between VA records and Social Security Administration  (SSA) records, which revealed the Veteran had been incarcerated for a felony.  The document indicates that the Veteran was imprisoned on November 12, 2002, and that her sentence of confinement was from four to twelve years.  Based on her incarceration for a felony, the RO reduced the Veteran's compensation rate from 100 percent to 10 percent, effective from January 12, 2003.  As the Veteran had already been paid at the 100 percent rating during her confinement, an overpayment was created. 

It is undisputed that the Veteran continued to be paid at the rate of 100 percent, whereas she was only entitled to payment at the rate of 10 percent during this period.  Therefore, the record establishes that the Veteran is not legally entitled to the VA compensation benefits at issue. 

The Veteran asserted at the RO hearing that VA was at fault for not reducing her from 100 percent to 10 percent sooner.  She stated that VA was informed of her incarceration in January 2003 and again in September 2003.  She reported that she was not sent notice of the overpayment until June 2004 and that her benefits were not reduced until August 2005.  She testified that prior to August 2005 she made numerous calls and sent numerous letters to VA to inform VA that the payment of full compensation needed to be stopped, but she was still paid.  She also suggested at her RO hearing that had she been able to notify VA of the overpayment situation at a hearing while she was incarcerated she would have.

In this case the record does not show that VA was informed of the Veteran's incarceration until September 2003.  The Veteran has asserted that she would have told VA sooner about her overpayment had she been able to attend a hearing while she was incarcerated.  While it is true that there are restrictions in ability to attend hearings during periods of incarceration there are other avenues available to incarcerated veterans for notifying VA of being incarcerated.  The Veteran could have contacted the RO sometime between November 2002 and January 2003 and notified RO personnel through a phone conversation or letter; but there is no record that she attempted to notify VA of her incarceration until VA found out in September 2003.  

Although VA continued to pay the Veteran at the 100 percent rate for almost two years, the Board does not find that this meets the criteria of sole administrative error on the part of VA. Sole administrative error may be found to occur only in cases where the Veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  See Jordan v. Brown, 10 Vet. App. 171 (1997).  In this case, the Veteran has made no assertions that she was unaware that she was not entitled to payment of full compensation benefits while she was incarcerated.  As outlined above, VA regulation states that incarcerated Veterans are not entitled to their full compensation benefit, and the Veteran is charged with constructive knowledge of all governmental laws and regulations.  See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947) (holding that everyone dealing with the government is charged with knowledge of federal statues and lawfully promulgated agency regulations); see Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991) (regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance").  Furthermore, contrary to the Veteran's testimony that she had contacted VA and asked VA to reduce her benefits, in a May 2005 letter to VA the Veteran requested that she continue to be paid full benefits.  Any administrative error by VA in not enacting the required reduction earlier may not be used to negate the validity of the debt where the Veteran had cause to know that benefit payments received were received in error.  As the Veteran had knowledge, or should have known, of the erroneous payments to her account, the overpayment is not based solely on administrative error by VA. 

The Veteran has maintained through statements and testimony that though she knew the money was going into her account, the account was jointly owned with her then husband, who was taking the money out and using it even though she had told him that the money should not be going in.  She argues that she never actually received the money herself because she was incarcerated and had no control over what her husband was doing.  In support of her claim she submitted copies of bank statements from their jointly owned account dated from February 2003 to August 2005, which reflect that deposits were being made from the US Treasury for VA benefits on a monthly basis in various amounts mostly ranging from $2,257.00 to $2,396.00.  The records also reflect that various checks were cashed and cash withdrawals were made during that time frame.  There is no record that the Veteran actually received the money that was deposited into her account beyond that which she would have been entitled.  She has asserted that her husband never gave her any money while she was in prison.

She also indicated that she contacted the bank to request that her name be taken off of the account but was unsuccessful because her husband was the primary account holder.  She submitted a letter from the bank dated in October 2012, which noted that the only way she could have her name removed as a secondary member on a checking account was if was the primary person on the account closed the account or died.  She was divorced from her husband in March 2009.

The Board has considered this information as it applies to whether the debt is valid, but finds this argument invalid.  The person who ultimately received the compensation benefits paid does not negate the creation of the debt.  While this applies to waivers and not the validity of debt, 38 C.F.R. § 1.962(b) explicitly states that, "There shall be no waiver consideration of an indebtedness that results from the receipt of a benefit payment by a non-payee who has no claim or entitlement to such payment." In short, any dispute as to the Veteran's spouse's taking or not taking of compensation benefit moneys from a joint account is a matter of dispute between the Veteran and his spouse, and not for consideration by VA as a basis for creation of the debt. 

As to whether the Veteran actually received the benefits, this is not expressly addressed by VA law with respect to the issue of validity of the debt.  The only matter for consideration with respect to the validity issue is whether the debt was solely the result of VA administrative error and whether the Veteran knew that she was receiving the money in error.  In this case the Veteran knew that she was receiving full payment for her compensation benefits when she should not be receiving them.  The payments went into an account that she jointly held with her husband.  While she was incarcerated and presumably not able to gain access to her bank account, unless her husband provided her with money, which she contends he did not, the Board finds that the issue of whether or not she was actually benefiting from the overpayments is a matter for consideration in addressing equity and good conscious.  These factors are relevant to the issue of waiver of the debt, which is addressed in the remand section below.

With respect to the validity of the debt issue, the Veteran was only entitled to payment at a 10 percent rate from the 61st day of her incarceration and the overpayment was not due to sole VA error.  Accordingly, the Board finds that the debt is valid. 

Finally, in response to the Court's remand, the Board finds that the provisions of 38 C.F.R. § 3.500(b)(2) do not directly apply to the matter at hand, as this provision addresses the effective dates of reductions in awards of benefits based on administrative error, not the effective date of reduction in payment of benefits.  


ORDER

The overpayment of compensation benefits was properly created. 





REMAND

As noted in the previous remand, additional evidentiary development is required before the issue of eligibility for a waiver of the Veteran's debt is ready for Board adjudication.  See 38 C.F.R. § 19.9 (2013). 

The Veteran has not been requested to fill out a financial status report (FSR).  An FSR should be considered in determining whether a waiver of overpayment is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send the Veteran a financial status report form and request that she fill it out and return it. 

2.  Upon completion of the above requested development, reconsider the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond. The supplemental statement of the case should include consideration of all evidence received since the December 2008 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


